 

 

AO 245B (CASD Rev. l/ 19) Judgment in a Criminal Case

 

 

 

 

UNITED STATES DISTRICT COURT
CLEP.+< us Jls'raict count
SOUTHERN DISTRICT OF CALIFORNIA SOUTHEPN t)¢sre:ct oF CALsFoan/A

 

 

 

ev .»¢,{/ ot¢et:i'\“
UNITED STATES OF AMERICA JUDGMENT IN A CRIMINAL CASE
V. (For Offenses Committed On or Alter November l, 1987)
MARIA CRYSTAL RoDRIGUEZ-MENDOZA (1) CaSe N“mbe“f ISCR5061'CAB

GERALD T. McFADDEN
Defendant’s Attorney

USM Number 72758298

E _
THE DEFENDANTZ
IX\ pleaded guilty to count(s) ONE (1) OF THE ONE-COUNT INFORMATION

Ij was found guilty on count(s)

aiter a plea of not auiltv.
Accordingly, the defendant is adiudged guilty of such count(s), which involve the following offense(s):

 

 

Count

Title & Section Nature of Offense Number§s)
8 USC l324(a)(2)(B)(iii); BRINGING IN ALIENS WITHOUT PRESENTATION AND l
13 USC 2 AIDING AND ABETTING

The defendant is sentenced as provided in pages 2 through 2 of this judgment
The sentence is imposed pursuant to the Sentencing Refonn Act of 1984.
I:l The defendant has been found not guilty on count(s)
|:l Count(s) is dismissed on the motion of the United States.

 

Assessment : $100.00 - WAIVED

K{ JVTA Assessment*: $5,000.00 - WAIVED/DEEMED INDIGENT
*Justice for Victims of Trafticking Act of 2015, Pub. L. No. 114-22.
K< No fine |:| Forfeiture pursuant to order filed , included herein.
IT IS ORDERED that the defendant must notify the United States Attomey for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant must notify the court and United States Attorney of
any material change in the defendant’s economic circumstances

Aoril 19. 2019/1

Date of Impos` »i"c’)}£ff Sentence
\ " ‘ ~.
`\ t.,...…..__
/,/<`éj"

HON. Cathy Ann Bencivengo
UNITED STATES DISTRICT .TUDGE

 

 

AO 245B (CASD Rev. l/ 19) Judgment in a Criminal Case

 

DEFENDANT: MARlA CRYSTAL RODRIGUEZ-MENDOZA (l) Judgment ~ Page 2 of 2
CASE NUMBER: lBCRS 06 l -CAB

IMPRISONMENT

The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned f`or a total term of:
TIME SERVED (178 DAYS).

Sentence imposed pursuant to Title 8 USC Section 1326(b).
The court makes the following recommendations to the Bureau of Prisons:

|:||:|

E The defendant is remanded to the custody of the United States Marshal.

|:| The defendant must surrender to the United States Marshal for this district
l:| at A.M. on

 

 

 

|:| as notified by the United States Marshal.
m The defendant must surrender for Service of sentence at the institution designated by the Bureau of
Prisons:
|:l on or before
E as notified by the United States Marshal.
E| as notified by the Probation or Pretrial Services Office.

 

 

 

 

RETURN
I have executed this judgment as follows:
Defendant delivered on to
at , With a certified copy of this judgmentl
UNITED STATES MARSI-IAL
By DEPUTY UNITED STATES MARSHAL

18CR506 l -CAB

